BISTLINE, Justice,
concurring in the Court’s judgment to reverse.
The holding of the Court is the following: [W]e hold it equally clear that a county may not, as a part of its zoning scheme, require an applicant for a conditional use permit to obtain a license for the conduct of an otherwise lawful business when no statute or ordinance of either the county or the state requires the licensing of such otherwise lawful business. Maj. op., p. 961.
No authority is relied upon in reaching this holding, and no reason is given for why this Court says what it does. The parties deserve to understand how we get there. For my own part, I will endeavor to explain.
*292I concur in the result because a county may not require an individual to comply with a state law which on its face is inapplicable to that individual. I.C. § 39-1213 grants the Department of Health and Welfare the authority to license “foster homes, children’s agencies and children’s institutions.” Nowhere is there any authority granted to the Department to license daycare centers or homes, which I.C. § 39-1209 treats as different from foster homes, children’s agencies and children’s institutions.1 It is clear then that the Department has no authority to do what Ada County desires it to do: license the appellant’s daycare center. Upon that basis would I have voted to reverse the district court.

. I.C. § 39-1209 defines these terms as follows:
4. “Foster home” means a home which accepts, for any period of time, with or without compensation, an unrelated child as a member of the household for the purpose of providing substitute parental care of the child.
5. “Day care home" means a home or place in which any child or children not related by blood or marriage to the person or persons operating such home are regularly received and cared for during any part of the twenty-four (24) hour day.
6. “Day care center" means a home or place providing care to a group of five (5) or more children for all or part of the twenty-four (24) hour day.
7."Children’s agency” or "children’s institution” means an organization, corporation, society or association which receives children for control, care, maintenance or placement, or a place maintained or operated by a person or persons, organization, corporation, society or association which specializes in maternity care to unmarried mothers, or provides group care for children who are in its custody and control through legal action or informal arrangement, or which places children in adoptive or foster homes.